DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pocket portion (claims 3, 18 and 20) and the power pack located within the pocket portion of the holder (claim 5) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the following elements are not structurally or functionally connected to any other element and the placement of these elements are thus unclear:  1) Flexible button cap; 2) Body housing; and 3) Circuit board with a switch.
With respect to claim 2, the following elements are not structurally or functionally connected to any other element and the placement of these elements are thus unclear:  1) O-ring; and 2) Pair of fasteners.
With respect to claim 3, the pocket portion is not structurally or functionally connected to any other element and the placement of this element are thus unclear.
Claims 4-8 are indefinite as depending from indefinite claims.
claim 9, the tubular body is not structurally or functionally connected to any other element and the placement of this element are thus unclear.
Claims 10-11 are indefinite as depending from indefinite claims.
With respect to claim 12, the limitation “each wire of the at least one wire” is unclear as applicant has not positively claimed there is more than one wire.  Thus, it is unclear if applicant is claiming more than one wire.
Claims 13-15 are indefinite as depending from indefinite claims.
With respect to claim 16, the following elements are not structurally or functionally connected to any other element and the placement of these elements are thus unclear:  1) Flexible button cap; 2) Body housing; and 3) Circuit board with a switch.
Claim 17 is indefinite as depending from indefinite claims.
With respect to claim 18, the pocket portion is not structurally or functionally connected to any other element and the placement of this element are thus unclear.
Claim 19 is indefinite as depending from indefinite claims.
With respect to claim 20, the pocket portion is not structurally or functionally connected to any other element and the placement of this element are thus unclear.
Claim 21 is indefinite as depending from indefinite claims.
With respect to claim 22, the limitation “each wire of the at least one wire” is unclear as applicant has not positively claimed there is more than one wire.  Thus, it is unclear if applicant is claiming more than one wire.
With respect to claim 23, the tubular body is not structurally or functionally connected to any other element and the placement of this element are thus unclear.
Claims 24-27 are indefinite as depending from indefinite claims.
With respect to claim 28, the following elements are not structurally or functionally connected to any other element and the placement of these elements are thus unclear:  1) O-ring; and 2) Pair of fasteners.
Claims 29-30 are indefinite as depending from indefinite claims.

Allowable Subject Matter
As best understood, claims 1-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malone (2012/0320614) discloses a wheel lighting device comprising a battery [22] adapter body [26] having proximal and distal ends, and a wire [32] comprising the plurality of light sources [28].  Malone fails to show a flexible button cap, an attachment portion with a clip and a switch as claimed (among other claimed elements and limitations).
Goldwater (2012/0200401) shows the state of the art in bicycle tire lighting devices but does not meet the limitations of the instant claims.
Lewis et al. (2006/0273653) discloses a bicycle tire lighting device comprising a power pack [26] having a battery [58] adapter body [12] having proximal and distal 
Hung (2002/0136021) discloses a wheel lighting device comprising a battery, an adapter body [5] having proximal and distal ends, and a wire [32] comprising a light sources [16].  Hung fails to show a flexible button cap, a wire comprising a plurality of light sources, an adapter body internal cavity, an attachment portion with a clip and a switch as claimed (among other claimed elements and limitations).
Flinch (10,351,194) discloses a bicycle tire lighting device comprising a power pack [1120] having a battery [110/1110] wire [1106] having a plurality of light sources [1108].  Flinch fails to show a flexible button cap, an adapter body and an attachment portion with a clip (among other claimed elements and limitations).
Hung (6,822,357) discloses a wheel lighting device.  Hung fails to show a power pack with a flexible button cap, battery, switch and circuit board, an adapter body internal cavity, a wire comprising the plurality of light sources, and an attachment portion with a clip (among other claimed elements and limitations).
Chen (6,267,451) discloses a wheel lighting device comprising a battery [14], a power switch [141], adapter body [3] having proximal and distal ends and a clip [2] and video device [3].  Chen fails to show a flexible button cap, an adapter body internal cavity and a wire comprising the plurality of light sources (among other claimed elements and limitations).
McGhee (5,984,487) discloses a bicycle tire lighting device comprising a power pack [20, 50] having a battery [39] adapter body [90] having proximal and distal ends 
Geran (5,584,562) shows the state of the art in bicycle tire lighting devices but does not meet the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875